United States Court of Appeals
                                                                                                Fifth Circuit
                                                                                              F I L E D
                       IN THE UNITED STATES COURT OF APPEALS
                                                                                                June 9, 2006
                                FOR THE FIFTH CIRCUIT
                                                                                          Charles R. Fulbruge III
                                                                                                  Clerk
                                            No. 05-10838
                                          Summary Calendar



UNITED STATES OF AMERICA,

                                                                                         Plaintiff-
                                                          Appellee,

                                                 versus


PEDRO VELASQUEZ-MORENO, also known as Rogelio Robles
Vasquez, also known as Pedro Velasquez Moreno, also
known as Padro Valisquas, also known as Eleno Escobedo
Miranda,

                                                                                       Defendant-
                                                          Appellant.


                       -------------------------------------------------------------
                           Appeal from the United States District Court
                                  for the Northern District of Texas
                                    USDC No. 4:05-CR-14-ALL
                       ------------------------------------------------------------

Before BARKSDALE, STEWART and CLEMENT, Circuit Judge.

PER CURIAM:*

       Pedro Velasquez-Moreno appeals the sentence imposed following his guilty-plea conviction

for illegal reentry into the United States after deportation in violation of 8 U.S.C. § 1326(a) and



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
(b)(2). He argues that the district court’s upward departure was erroneous because he had the

minimum number of criminal history points for Criminal History Category VI and he had not

committed an offense since 1995. He also argues that the district court’s upward departure was

excessive, that the district court did not move incrementally down the sentencing table, and that the

district court did not adequately explain how it arrived at the sentence.

       Velasquez-Moreno had an offense level of 21, a criminal history category of VI, and a

Guidelines range of 77 to 96 months. The district court departed upward to an offense level of 27

and imposed a sentence of 156 months. The district court explained that its upward departure was

based on Velasquez-Moreno’s extensive criminal history, his very high likelihood of recidivism, the

need to promote respect for the law, the need to deter future criminal conduct, and the need to

protect the public from further crimes by Velasquez-Moreno. Guided by the factors in 18 U.S.C. §

3553(a), we conclude that there is no reversible error and that the district court’s sentence was

reasonable for the reasons stated by the district court. See United States v. Simkanin, 420 F.3d 397,

416 (5th Cir. 2005), petition for cert. filed (Jan. 25, 2006)(No. 05-948); United States v. Smith, 417
F.3d 483, 489-90 (5th Cir.), cert. denied, 126 S. Ct. 713 (2005).

       Velasquez-Moreno also argues that his sentence should be vacated because Apprendi v. New

Jersey, 530 U.S. 466 (2000), implicitly overruled Almendarez-Torres v. United States, 523 U.S. 224

(1998). He concedes that his argument is foreclosed by Almendarez-Torres. We must follow the

precedent in Almendarez-Torres “unless and until the Supreme Court itself determines to overrule

it.” United States v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).

       AFFIRMED.




                                                -2-